Citation Nr: 0904698	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-40 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right knee injury with post-
traumatic degenerative changes.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left ankle sprain with post-
traumatic degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the case was subsequently 
transferred to the RO in Chicago, Illinois.

REMAND

The veteran appeals the initial disability ratings of 10 
percent assigned for his right knee disability and left ankle 
disability.  These ratings were based primarily upon the 
report of a VA examination performed in November 2004.  

The report of the November 2004 examination is not adequate 
for purposes of rating the veteran's right knee and left 
ankle disabilities because it does not provide an assessment 
of all pertinent disability factors, such as pain on use and 
during flare-ups, or functional loss based on weakness, 
excess fatigability, or incoordination.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The examiner indicated that these 
factors were "indeterminate at the time of the joint exam" 
and there is no indication that any repetitive testing was 
performed during this examination.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, D.C. 
for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the veteran's 
right knee and left ankle during the 
periods of these claims.

2.  When the above development has been 
completed, the veteran should be afforded 
an examination by an examiner with 
appropriate expertise (other than the 
November 2004 examiner) to determine the 
nature and extent of all impairments due 
to the veteran's service-connected right 
knee and left ankle disabilities.  The 
claims folder or a copy of the contents 
thereof must be made available to and 
reviewed by the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
lateral instability or subluxation of the 
knee, using the terms "severe," 
"moderate," or "slight."  The examiner 
should also determine if the knee locks 
and if so the frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed for both 
the right knee and left ankle.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's right knee and left ankle 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  After all the above is complete, the 
RO or the AMC should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kurscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




